DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The amendments to the drawings filed 12/18/2020 overcome the objections to Figures 2a-5h and 6b-7e set for in the previous office action filed 07/31/2020. 
	 However, Figure 1 of the drawings filed 12/18/2020 is objected to because color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
	The amendments to the specification filed 12/18/2020 do not present any new matter issues and are acceptable.
Claim Objections
1 is objected to because of the following informalities:  in line 7, the claim recites "two curved lingual protrusions" but to maintain consistency with previously recited language, should recite "two rounded lingual protrusions.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0231486 (Dickerson).

    PNG
    media_image1.png
    643
    477
    media_image1.png
    Greyscale

Dickerson Figure 6, Annotated
	Regarding claim 1, Dickerson teaches an overbite or underbite correction device (Paragraph 0001-0003 detail that the device would interact and modify the bite of a user) for use on an upper incisor or canine tooth (Abstract), the device comprising: a bracket body (Figure 1, #20), for use with an upper incisor or canine including two rounded lingual protrusions (Figure 1, #26 and #27), and a vertical slot therebetween (Figure 1, #25); and a base for bonding to the upper incisor or canine tooth at a lingual side thereof by means of a bonding pad (Figure 1, #22 and #23; Paragraph 0020); wherein the two curved lingual protrusions feature a curved lower-facing surface for receiving an incisor (The device is capable of being reversed so that side #24 in Figure 6 is facing upward, and the two curved sides of #26 and #27 face downward, see Annotated Figure 6), to prevent incisor interference during grinding (The device is capable of coming between upper and lower incisors when in the reversed position mentioned above); and wherein the lower-facing surface mimics a lingual anatomy of the upper incisor (Figure 1, when reversed, the two lower-facing surfaces #26 and #27 are curved and therefore mimic the lingual anatomy of the upper incisor which is similarly concavely curved) for improved anterior guidance during forward protrusion of the upper incisor during chewing or grinding and corresponding upper-facing surfaces (As shown in Annotated Figure 6, the device, when reversed, is fully capable of separating the upper incisor and lower teeth and guiding the upper tooth away from the labial side of the lower tooth during chewing or grinding because the upper tooth would shift to the right of the annotated Figure 6 and therefore away from the lower tooth as the upper surfaces of the lower tooth move along the curved portion of the device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0231486 (Dickerson) in view of US 7597553 (Kimura).
	Regarding Claim 2, Dickerson teaches all of the elements of the claimed invention as stated above for claim 1, but does not teach dimples formed at mesial and distal surfaces of the two rounded lingual protrusions, said dimples for receiving a tweezer instrument used to install the device to, or remove the device from, the upper incisor or canine tooth.
	Kimura teaches a orthodontic bracket capable of being placed on the lingual side of teeth comprising a bonding pad (Abstract), further comprising dimples formed at mesial and distal surfaces of the two rounded protrusions, said dimples for receiving a tweezer instrument used to install the device to, or remove the device from, the upper incisor or canine tooth (Figure 15, #51a; Column 8, lines 17-25). These dimples allow for easy detachment of a bracket (Column 8, lines 17-25).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Dickerson to include the dimples of Kimura on a mesial and distal surface in order to make the device of Dickerson easier to remove, as taught by Kimura. This would be beneficial, because it would .

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0231486 (Dickerson) in view of US 2012/0064474 (Lewis et al).
	Regarding Claim 3, Dickerson teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach an aperture formed mesiodistally in each of the two rounded lingual protrusions, the aperture being shaped and sized for receiving one of an elastic thread, metal ligature, or archwire therethrough.
	Lewis et al. teaches a bracket capable of being attached to the lingual side of incisors or canines with an aperture formed mesiodistally in each of the two rounded protrusions, the aperture being shaped and sized for receiving one of an elastic thread, metal ligature, or archwire therethrough (Figure 1A, #106; Abstract). Lewis et al. teaches that this aperture is used for receiving an arch wire in the treatment of misaligned teeth (Paragraph 007).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device taught by Dickerson to include such an aperture as taught by Lewis et al. It would have been obvious to include this aperture in order to receive an arch wire. This would add the obvious benefit of being able to treat two different dental issues at once, such as misaligned teeth and underbites or overbites, without having to install two separate orthodontic systems.
	Regarding Claim 4, Dickerson in view of Lewis et al. teaches all the elements of the claimed invention as stated above for claim 3. Further, Lewis et al. teaches that the aperture has a beveled edge for facilitating the entry of the elastic thread or metal ligature or archwire therethrough (Figure 1A, #106). Lewis et al. teaches that this bevel makes insertion of an archwire easier (Paragraph 0030).

	Regarding Claim 5, Dickerson in view of Lewis et al. teaches all of the elements of the claimed invention as stated above for claim 3. Further, Lewis et al. teaches an aperture of rectangular shape (Figure 1A, #106).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Dickerson in view of Lewis et al. to have the aperture be rectangular in shape. It was a well-known technique in the art at the time of filing to use differently shaped archwires in order to exert different torque or pull forces on brackets. This would have been an obvious modification to the invention of Dickerson in view of Lewis et al., in order to facilitate treatment of a patient's teeth that requires more torque, as a rectangular cross-section archwire is well known to create more torque than a circular cross section archwire.

    PNG
    media_image2.png
    381
    508
    media_image2.png
    Greyscale

Lewis et al. Figure 1A, Annotated 
Regarding Claim 6, Dickerson in view of Lewis et al. teaches all of the elements of the claimed invention as stated above for claim 3 but Dickerson does not teach a gingival recess for receiving and maintaining an additional elastic thread or a metal ligature therein to prevent slipping of the additional elastic thread or the metal ligature during chewing.
	Lewis et al. teaches a gingival protrusion with a recess for receiving an additional elastic thread or metal ligature (See annotated Figure 1A, #108; this protrusion is capable of being a gingival protrusion by reorienting the device of Lewis et al.). Lewis et al. calls this protrusion a tie wing (Paragraph 0030).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the invention of Dickerson in view of Lewis et al. to include the tie wings or gingival protrusion with recess as taught by Lewis et al. Tie wings are used to attach ligatures or elastics thereto (Lewis et al. Paragraph 005). Including this tie wing would have been an obvious modification to make of Dickerson in view of Lewis et al. because it was well known in the art to use elastic thread or wire to connect brackets between maxillary and mandibular teeth, in order to exert addition forces on said teeth.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. The applicant argues that Dickerson does not teach the limitation that has been added to the amended claim 1, namely that Dickerson does not teach that "the lower-facing surface mimics a lingual anatomy of the upper incisor." The examiner respectfully disagrees. In making this argument, the applicant points to the flat sides of Dickerson (Figure 6, #24). However, as detailed above, the device of Dickerson has lower-facing sides that are curved if viewed from a different orientation (Figure 1, #26 and #27). This concave curve of the lower-facing sides mimics the lingual anatomy of the upper incisor, which is known .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772